Citation Nr: 1233153	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  04-28 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder with panic attacks and agoraphobia, and depression.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus, to include as secondary to hearing loss.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney at Law


ATTORNEY FOR THE BOARD

David Gratz, Counsel
INTRODUCTION

The Veteran served on active duty from April 1971 to April 1973.  He served in the Republic of Vietnam from September 15, 1971, to March 30, 1972.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2003, June 2004, and May 2005 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, and Cleveland, Ohio.

The Veteran originally requested a hearing before a Decision Review Officer (DRO) in his July 2004 substantive appeal; however, in a December 2004 statement, he withdrew his request for a hearing before a DRO.

In April 2012, the Veteran, through his representative, submitted additional evidence with a waiver of RO consideration.  38 C.F.R. § 20.1304 (2011).  Therefore, the Board may properly consider such newly-received evidence.

This case was previously before the Board in November 2006 and September 2009, at which times the Board remanded the issues listed above to the RO for additional development.  The case has been returned to the Board for further appellate consideration.

The evidence shows that the Veteran has been diagnosed with multiple psychiatric disorders, including PTSD, anxiety disorder with panic attacks and agoraphobia, and depression.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  In light of the Court's decision, the issue on appeal is characterized as entitlement to service connection for a psychiatric disorder, to include PTSD, anxiety disorder with panic attacks and agoraphobia, and depression.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Psychiatric Disorder

The Veteran contends in a PTSD Questionnaire dated August 2003 that his stressors at Da Nang, Vietnam, included placing bodies in body bags, placing toe tags on wounded persons, and coming under enemy fire.

In another PTSD Questionnaire, dated March 2004, the Veteran specified that he came under sniper fire while traveling in convoys and choppers; picked up wounded persons several times; witnessed a little boy who had some type of explosive get shot and explode; witnessed a fellow soldier, who had warned him to get down, get shot in the head; and loaded dead Vietnamese into body bags, including one body which he initially attempted to pull by the arm, resulting in the arm detaching from the remainder of the corpse, which released a bad smell and caused the Veteran to get sick.

In his July 2004 substantive appeal as to the issues of service connection for an anxiety disorder and PTSD, the Veteran asserted that he worked outside of his Military Occupational Specialty (MOS) of radio mechanic throughout his service in Vietnam.  He asserted that in Vietnam he worked as a courier transporting classified materials; was constantly on the go in convoys or helicopters; and was constantly confronted with the sights, sounds, and horrors of war, including ambushes and wounded and dead soldiers.  The Veteran asserted that these experiences are the foundations of his disabilities.

In an October 2005 statement, the Veteran again asserted that he served as a top secret courier, and not a radio mechanic, during his tour in Vietnam.  He noted that in that capacity he witnessed a friend die in front of him, helped put living and dead bodies into helicopters, and witnessed a truck in his convoy blow up.  He further stated that he was struck in the head and knocked unconscious for about 24 hours during a typhoon.

In a May 2006 statement, the Veteran reported that he felt very nervous and scared when the gunner of a helicopter in which he was a passenger told him to sit on his flight jacket to protect himself from shots that were coming from the ground.  The Veteran also reported that he was in a fire-fight in a field at Quan Nam on November 28, 1971, and that a fellow soldier who pulled him down was fatally shot.  He further stated that he witnessed a truck in his convoy blow up after someone put a grenade in its gas tank.  The Veteran also reported driving into a depot in which there was an orphanage with children of all ages who had missing limbs; he noted that this was very hard for him to experience.

In contrast to the Veteran's unsupported allegations, his service treatment records contain no complaints, diagnosis, or treatment of PTSD, anxiety disorder with panic attacks and agoraphobia, or depression.  In his March 1973 Report of Medical Examination, a clinician found that the Veteran was psychiatrically normal on clinical evaluation.

Extensive post-service private and VA treatment records for psychiatric disorders are of record.  Also of record is a May 2009 VA C&P examination, which the Board finds cannot support a grant for service connection because the examiner's conclusions are based on incorrect facts.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).  Although the VA examiner stated that he had reviewed the claims file, his review thereof omitted multiple pertinent facts, and, as such, this examination report is inadequate for the purpose of adjudication.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  This also applies to the April 2012 letter submitted by the Veteran's attorney.  Specifically, the Board finds that the evidence of record contradicts many of the Veteran's alleged stressors:

(1) The Veteran alleged that he witnessed a fellow soldier, who had warned him to get down during a firefight, get fatally shot in the head.  See March 2004 PTSD Questionnaire, October 2005 statement.  The Veteran provided the decedent's name and listed his date of death as November 28, 1971.  See May 2006 statement.  Records obtained from the National Archives in August 2006 and March 2010 prove that a person with that name died on that date due to non-hostile causes-specifically, drowning and suffocation.  After VA obtained that evidence from the National Archives, the Veteran wrote that the name of the decedent that he had provided to VA, whose date of death he had also provided, was possibly incorrect.  See April 2010 statement.

(2) The Veteran alleged that he travelled throughout Vietnam while serving as a "Top Secret courier," and was thereby constantly confronted with the sights, sounds, and horrors of war-including ambushes and wounded and dead soldiers.  See July 2004 substantive appeal, October 2005 statement.  He reported that he was assigned courier duties either for his entire tour in Vietnam (see July 2004 substantive appeal) or within seven (7) days of arriving in Vietnam (see October 2005 statement).  By contrast, the Veteran's service personnel records prove that he served as a Message Center Clerk at the United States (US) Army Depot in Da Nang, and that he was serving in this capacity more than two months after his service in Vietnam began.  See November 1971 "Letter of Appreciation" in the Veteran's service treatment records ("Upon my departure, I wish to express my appreciation for the outstanding support you have given me.  Your performance of duty as Message Center Clerk has been singularly outstanding.").

(3) The Veteran alleged that he stepped outside of his bunker during a typhoon in Vietnam and was hit on the head and knocked unconscious for about 24 hours, but did not seek medical help because he did not want to be sent home.  See October 2005 statement.  By contrast, the Veteran told a VA social worker that debris from a typhoon hit his head while he was in a compound in Vietnam, that it had knocked him out for about one-and-a-half days, and that he had not reported it because he had been drinking at the time.  See June 2002 VA treatment record.  In his third version, the Veteran told a VA social worker that he was hit by debris from a typhoon at his base camp, was rendered unconscious for several hours, and did not report the incident because he was drunk.  See March 2003 VA treatment record.  In contrast to all three of the above versions, the Veteran told a VA psychologist that he experienced two motor vehicle accidents (MVAs) as a child, one of which knocked him out for about 30 minutes, and that he had not experienced any other instances of being knocked out.  See March 2011 VA treatment record.

Additionally, the following facts pertaining to the Veteran's psychiatric history are of record:  (1) The Veteran reported having increased anxiety since his mother's death after service.  See VA treatment record, March 2001; (2) The Veteran reported, and a VA psychiatrist diagnosed, that the Veteran developed a phobia as a result of working with explosives in an oil field outside of service.  See VA treatment records, August 2002, December 2002.

Furthermore, the Veteran alleged that his receipt of the Army Commendation Medal, when combined with his Department of Defense (DD) Form 214, provides the equivalent of evidence conclusive of combat.  See April 2010.  The Board notes a DD Form 215 confirms that the Veteran received the Army Commendation Medal, which was issued in May 2007.  However, the Army Commendation Medal does not constitute evidence of combat participation unless it has a "V" Device, which the Veteran's does not have.  See M21-1MR, IV.ii.1.D.13.e.

The Board also notes that the RO issued formal findings of a lack of information required to verify or corroborate the Veteran's alleged stressors in connection with his PTSD claim in August 2006 and May 2010.

On remand, the Veteran should be provided with a new VA examination for his claimed psychiatric disorder, which has been variously diagnosed.  

Hearing Loss and Tinnitus Disability Claims

The Veteran contends in his December 2004 claim that his hearing loss results from his exposure to loud continuous acoustic trauma to which he was exposed during his signal duties and his duties as a courier during combat in Vietnam.  He further contends that his tinnitus is secondary to his hearing loss.

The Veteran's service treatment records contain no complaints, diagnosis, or treatment of hearing loss or tinnitus.  In his March 1973 Report of Medical Examination, an audiometer evaluation revealed pure tone thresholds, in decibels, were as follows:

Mar. 1973


HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
10
LEFT
10
10
10
10
10

In the June 2010 VA C&P examination report, the audiologist reached the following conclusion with respect to the Veteran's March 1973 audiometric results:

These results appear suspect due to the lack of variance across frequency and ear, and due to the fact that results were originally recorded at thresholds that are not tested on military entry/exit hearing examinations.  This could be considered "gundecking."  Therefore, the exit examination hearing test results will not be considered evidence of normal hearing.

Additional post-service private and VA treatment records for hearing loss and tinnitus are of record.  Also of record is a June 2010 VA C&P examination, which the Board finds cannot support a grant for service connection because the examiner's conclusions are based on incorrect facts.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).  Although the VA examiner stated that he had reviewed the claims file, his review thereof omitted multiple pertinent facts, and, as such, his report is inadequate for the purpose of adjudication.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, as explained in the discussion of the Veteran's psychiatric disorders above, the Veteran's reports of serving as a courier and participating in a firefight in which a fellow soldier was killed are not only uncorroborated, but are also directly contradicted by the evidence of record.  Additionally, the Veteran failed to report his employment in the oil rigs for 25 years.

On remand, the Veteran should be provided with a new VA examination for his claimed hearing loss and tinnitus.  For each diagnosis, the VA examiner should provide an opinion as to whether it is at least as likely as not that it resulted from the Veteran's service.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses, and any necessary authorization to enable VA to obtain a copy of any records, not already associated with the claims folder, pertaining to treatment or evaluation of the disabilities on appeal during the period of this claim.  The Veteran is asked the approximate dates upon which he was exposed to attacks.

2.  Then, the RO should undertake appropriate development to obtain a copy of any pertinent evidence identified but not provided by the Veteran.  If it is unsuccessful in obtaining any pertinent evidence identified by the Veteran, it should so inform the Veteran and request that he provide the outstanding evidence.

3.  Schedule the Veteran for a VA psychiatric examination by an examiner with appropriate expertise to ascertain the nature and etiology of his claimed psychiatric disorder.  The claims folders, a copy of this remand, and access to all pertinent records on Virtual VA are to be made available for the examiner's review prior to the examination.  All appropriate tests and studies should be accomplished, to include the Minnesota Multiphasic Personality Inventory test and the interpretation of the results, and all clinical findings should be reported in detail, and the examination reports should include discussion of the Veteran's documented medical history and assertions as well as his subjective history.

Besides the facts laid out above, the examiner is informed of the following facts:

* The Veteran served on active duty from April 1971 to April 1973.

* He was in the Republic of Vietnam from September 15, 1971, to March 30, 1972 (approximately 6 months).

* While in Vietnam, the Veteran worked as a message center clerk and was not out on the field, as he has alleged.

* The Veteran was not a "top secret courier" while in Vietnam.  His stories about things that happened while he was a courier (picking up dead bodies) are rejected as not credible.

* The Veteran is not in receipt of a medal or decoration that indicates he engaged in combat while in Vietnam.

* The Veteran was not injured, to include sustaining a skull fracture, in a typhoon while in Vietnam.

* The Veteran's allegation that he was in a firefight, when a fellow soldier jumped on top of him and was killed is not true.  In other words, this event did not happen.

* A September 1998 VA treatment record shows that both a PTSD screen and depression screen were both negative.  See September 9, 1998, VA treatment record.

* A March 2001 VA treatment record shows the Veteran reported increased forgetfulness and headache pain and having increased anxiety since his mother's death.  He noted that medication had helped "somewhat but that currently his stressors seem to be more than what the medication can handle."  See March 26, 2001, VA treatment record.  

* An April 2001 VA treatment record shows the Veteran was seen for follow-up on generalized anxiety disorder and "bereavement depression (mother)."  See April 11, 2001, VA treatment record.

* A July 2001 VA treatment record shows the examiner described the Veteran as euthymic and "doing well."  See July 11, 2001, VA treatment record.

* A September 2001 VA treatment record shows the Veteran reported he was driving a truck with his son, which he labeled as "team driving."  He stated he was having problems with panic at the check stations.  See September 26, 2001, VA treatment record.

* A May 2002 VA treatment record shows the Veteran was asked 15 questions to determine if he had "depression."  A score ranging from 0 to 5 was considered to be "normal."  The Veteran was given a score of 4.  See May 30, 2002, VA treatment record.

* A June 2002 VA treatment record showed the first time the Veteran reported an in-service stressor.  See June 17, 2002, VA treatment record.  His allegations of being a courier are rejected as not credible.  

* In an August 2002 VA treatment record, the examiner wrote that the Veteran's chief complaint was: "The [V]eteran states, 'about 10 years ago, when I was working with explosives in the oil field, I developed a phobia for this job.'"  The examiner diagnosed anxiety disorder, not otherwise specified, "with a development of social phobia and also phobia for oil field work."  See August 6, 2002, VA treatment record.

* A September 2002 VA treatment record shows that the Veteran reported he had worked for rotary wireless for seven years and would go out to oil rigs, where he would "set up equipment (explosives) until[] this became too stressful for him."  The examiner diagnosed anxiety disorder, not otherwise specified, with development of a social phobia.  See September 4, 2002, VA treatment record.

* A May 2003 VA treatment record shows the Veteran reported he had "very little combat experience" but noted a friend was killed.  He also reported he saw people who were injured and killed and had to assist picking up dead bodies.  The examiner noted, "However, the patient denied any significant re-experience of this trauma on any kind of ongoing basis."  A diagnosis of panic disorder with agoraphobia under Axis I and avoidant personality disorder under Axis II.  (The allegations of picking up dead bodies are deemed not credible.)  See May 7, 2003, VA treatment record.

* The Veteran has received multiple psychiatric diagnoses, such as PTSD, anxiety disorder with panic attacks and agoraphobia, and depression.

* While the Board has laid out some of the relevant facts in the claims file, it asks that you review all three volumes of the claims file.

The examiner is asked to answer the following questions:

(i) The examiner is asked to identify all current psychiatric disorders.

(ii) For each psychiatric disorder diagnosed, the examiner is asked is it at least as likely as not (50 percent probability or higher) that the disorder developed in service, or is otherwise causally or etiologically related to service, to include any event or incident therein; or, alternatively, is any such relationship to service unlikely (i.e., less than a 50-50 probability)?   Please explain your answer with medical principles and evidence in the claims file.  

(iii) If the examiner concludes that the Veteran does, in fact, meet the criteria for PTSD, the examiner should determine whether such a diagnosis is based on fear of hostile military or terrorist activity, meaning that during service the Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

4.  If the examiner finds that the Veteran has PTSD based upon the amended criteria, the RO should make a determination whether the Veteran's story is consistent with the places, types, and circumstances of the Veteran's service, to include attempting to verify a stressor that is verifiable (whether the base came under fire) through the JSRRC.  

5.  Schedule the Veteran for a VA audiological evaluation to determine the current severity of his hearing loss and tinnitus.  The claims folders, a copy of this remand, and access to all pertinent records on Virtual VA are to be made available for the examiner's review prior to the examination.  The examiner must state the date range of the records reviewed on Virtual VA.  The examiner is informed of the following facts:

* The Veteran served on active duty from April 1971 to April 1973.  

* He was in the Republic of Vietnam from September 15, 1971, to March 30, 1972 (approximately 6 months).

* While in Vietnam, the Veteran worked as a message center clerk and was not out on the field.

* The Veteran did not sustain a skull fracture while in service, as he has alleged.  See June 2010 VA audiological evaluation, March 2011 VA treatment record.

* The Veteran's hearing was tested at service entrance and service separation.  See October 1970 and March 1973 Reports of Medical Examination in the manila envelope in Volume 1 of the claims file at the bottom of the file.

* Following service discharge, the Veteran worked in the oil fields from 1973 to 1998 (25 years).  

* The first documented evidence of hearing loss is in January 1994.  See January 1994 VA audiological evaluation report in Volume 2 of the claims file tabbed on the left in yellow with the applicable month and year.

* The Veteran worked as a truck driver from 1998 to 2003.  See May 2009 VA examination report.

* The Veteran underwent a VA audiological evaluation in June 2010.  There, in reviewing the separation examination hearing test, the examiner wrote: "These results appear suspect due to the lack of variance across frequency and ear, and due to the fact that results were originally recorded at thresholds that are not tested on military entry/exit hearing examinations.  This could be considered 'gundecking.'  Therefore, the exit examination hearing test results will not be considered evidence of normal hearing." 

* The June 2010 examiner found that it was at least as likely as not that the Veteran's hearing loss and tinnitus were due to noise exposure in service.  The Board finds that this opinion was based on an inaccurate factual history, as the Veteran did not report his work at the oil fields for 20+ years and reported a skull fracture in service, which fact the Board rejects as not credible.

* While the Board has laid out some of the relevant facts in the claims file, it asks that you review all three volumes of the claims file.

The examiner is asked to answer the following questions:

(i) Is it at least as likely as not (50 percent probability or greater) that the post service bilateral hearing loss disability is the result of noise exposure in service?  Please explain your answer with medical principles and evidence in the claims file.  

(ii) Is it at least as likely as not (50 percent probability or greater) that the post service tinnitus is the result of noise exposure in service or is due to the bilateral hearing loss disability?  Please explain your answer with medical principles and evidence in the claims file.  

6.  The RO should undertake any additional development it determines to be warranted.

7.  Then, the RO should adjudicate the issues on appeal in light of all pertinent evidence and legal authority.  If any of the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his attorney should be furnished a supplemental statement of the case and afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

